Citation Nr: 1437241	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  13-18 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1942 to June 1948 and from April 1950 to July 1969.  The Veteran had service in the Republic of Vietnam (Vietnam) during the Vietnam War (defined as January 9, 1962 to May 7, 1975).  The Veteran died in April 2010, and the Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran died in April 2010.  The death certificate lists the immediate cause of death as acute hypoxic respiratory failure, due to (or as a consequence of) chronic asphyxiation pneumonia, due to (or as a consequence of) end-stage renal disease.

2.  The weight of the medical evidence of record contains sufficient medical nexus evidence to establish that the cause of the Veteran's death is related to his active duty service.






CONCLUSION OF LAW

Resolving all doubt in favor of the Appellant, service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for the cause of a Veteran's death may be granted if a disability incurred in or aggravated by service was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a) (2013).   In order for service connection for the cause of the Veteran's death to be granted, three elements must be present: (1) evidence of death; (2) evidence of in-service incurrence of disease or injury or service-connected disability; and (3) medical nexus linking (1) and (2).  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In this case, the first element, evidence of death, has been met: the Veteran's death certificate indicates that the Veteran died on April [redacted], 2010.  The death certificate lists the immediate cause of death as acute hypoxic respiratory failure, due to (or as a consequence of) chronic asphyxiation pneumonia, due to (or as a consequence of) end-stage renal disease.

With respect to the second element of in-service disease or injury, the Appellant argues, in part, that the Veteran's exposure to herbicides in Vietnam led him to develop the conditions that caused his death.  

A veteran who had active military service in Vietnam during the Vietnam War is presumed to have been exposed to an herbicide agent during such service, unless there is affirmative evidence to establish that the veteran was not so exposed.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2013).  As noted above, the Veteran served in Vietnam during the Vietnam War.  The second element, in-service injury or disease, is thus satisfied based on the Veteran's conceded exposure to herbicides in-service.

With respect to the third element of medical nexus regarding the cause of the Veteran's death, in June 2014, the Board solicited an expert opinion from the Veterans Health Administration regarding the relationship between the Veteran's cause of death and his active duty service.  

In July 2014, a VA staff compensation and pension physician opined that it was at least as likely as not that the Veteran's cause of death was related to his active duty service, most likely to his exposure to herbicides.  This opinion extensively discussed the Veteran's medical history, considered the findings of medical literature, and offered a well-reasoned rationale in support of its conclusion.  For these reasons, the Board finds this opinion to be highly probative.

The Board concludes that the medical evidence supports a finding that the Veteran's death was causally related to his in-service exposure to herbicides.  The benefit of the doubt rule is accordingly for application, and the Appellant's claim of entitlement to service connection for the cause of the Veteran's death is granted.  

The Appellant's claim for service connection for the Veteran's cause of death has been granted.  As such, the Board finds that any error related to the VCAA regarding this claim is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  





ORDER

Service connection for the Veteran's cause of death is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


